 In the Matter of PITTSBURGH-DES MOINES COMPANYandUNITEDSTEELWORKERS OF AMERICA, LOCAL No. 2789, AFFILIATED WITH CIOCase No. 6-R-876.-DecidedMarch 6, 1944Messrs. H. E. McComeyandCarl E.Wolfston,of Pittsburgh, Pa.,for the Company.Mr. Phillip M. Curran,of Pittsburgh,Pa., for the C. 1. 0.Mr. John Petrelli,of McKees Rocks, Pa., for the Committee.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,Local No. 2789, affiliated with CIO, herein called the CIO,allegingthat a questionaffectingcommerce hadarisen concerningthe repre-sentationof employees of Pittsburgh-Des Moines Company, Pitts-burgh, Pennsylvania, herein called the Company, the National LaborRelations Board, provided for an appropriate hearing upon duenotice before Peter F. Ware, Trial Examiner.Said hearing was heldat Pittsburgh, Pennsylvania, on January 14, 1944.The Company,the CIO, and Shop Committee of the Pittsburgh-Des Moines Com-pany, herein called the Committee I appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.1The CIO moved that the Committee not be allowed to intervene in this proceeding.TheTrial Examiner referred the notion to the Board and allowed the Committee to participatein the hearing pending a ruling by the BoardFor reasons hereinafter stated, the motionis denied.55 N. L. R. B, No. 48.274 PITTSBURGH-DES MOINES COMPANY275Upon the entire record in the case. the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPittsburgh-DesMoines Company, a Pennsylvania corporation, isengaged at its plant on Neville Island, Pittsburgh, Pennsylvania, inthemanufacture of various steel products and in the building ofunits for floating dry docks for the Pittsburgh-Des Moines Steel Com-pany which operates a shipyard adjacent to the plant.During theyear 1943 the Company purchased materials and supplies for fabrica-tion of a value in excess of $1,000,000, more than 10 percent of whichwas purchased from sources outside the Commonwealth of Pennsyl-vania.The value of its finished products sold and delivered duringthat period was in excess of $8,000,000, 50 percent of which wasshipped to points outside the Commonwealth of Pennsylvania. -We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local No. 2789, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.Shop Committee of the Pittsburgh-Des Moines Company is a labororganization in which all employees of the Company participate byvirtue of their employment by the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company, asserting that its employees are represented by theCommittee, has refused to grant recognition to the CIO as exclusivebargaining representative of its employees unless the CIO is certifiedby the Board in an appropriate unit.A statement of the Trial Examiner, introduced into evidence atthe hearing, indicates that the CIO represents a substantial numberof employees II l the unit hereinafter found appropriate.32 Although the CIO stipulated that the Committee is a labor organization,the tenor ofthe evidence which it sought to introduce and its motions opposing the Committee's rightto intervene and to appear on the ballot amounted to a repudiation of the stipulationTherecord indicates that the Committee is elected by employees of the Company to representthem in dealing with the Company concerning grievances, wages, and conditions of employ-ment.The Committee,therefore,is a labor organization within the meaning of Section 2(5) of the Act Its failure to collect clues or have meetings does not depriveit of thatstatus nor does Its mfoimality of organizationTheMatter of Gartland-Ilaswell FoundryCo,26 N L R.B 1270;Matter of Atlas Ponder Company,43 N L R. B. 757.The Trial Examiner reported that the CIO submitted 416 applications for membershipcards, 382 of winchboi e apparentlygenuine ougmalsignatures;that the names of 197 276DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allemployees of the Company at its Neville Island Plant, excludingclerical employees, shop clerks, watchmen, janitors, construction de-partment employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively .recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately precedipg the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.The -CIO moved that the Committee be denied a place on the ballot.Since the Committee is a labor organization, presumably bona fide,which has represented employees of the Company, we shall accordit a place on the ballot.-'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Pittsburgh-Despersons appearing on the cards were listedon the Company's pay roll of January 12, 1944,which contained the namesof 511 employeesin the appropriate unit ; and that the cardswere dated 57 in 1942,162 in 1943,and 197 undated.The Committeerelied upon its activities in the plant for the past 10 years to show itsinterestin the matter.The Committee, which is elected by a plurality of the votes of allemployees, has not signed a written agreement with the Company but has metwithmanage-ment from time to time to discuss grievances,safetymeasures,wages, and workingconditions.4Cf..Matterof Douglas Aircraft Company,53 N. L.R. B. 486;Matter of Phelps DodgeCorporation,United Verde Plant- Branch, 6 N.L. R. B. 624. In each of the cited cases, theBoard denied an intervener a place on the ballot;the evidenceintroduced to show that theintervenerwas -a labor organization revealed the existenceof facts whichperse establishedthat said.organization was not a bona fide representative of employees. -PITTSBURGH-DES \MOINFS COMPANY277Moines Company, Pittsburgh, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article 111, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionI1', above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Steelworkers of America, Local No. 2789,affiliatedwith the CIO, or by Shop Committee of the Pittsburgh-DesMoines Company, for the purposes of collective bargaining, or byneither.